Citation Nr: 9916744	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-14 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to June 1970, 
to include duty in the Republic of Vietnam in February 1970 
and March 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that new and 
material evidence had been received to reopen the veteran's 
claim for PTSD.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.

Entitlement to service connection for PTSD was originally 
denied by rating decision dated in January 1991.  The veteran 
did not appeal this decision, thus it became final.


FINDINGS OF FACT

1.  The January 1991 RO decision, which denied entitlement to 
service connection for PTSD, is final.

2.  The evidence submitted subsequent to the January 1991 
final RO rating decision, bears directly and substantially on 
the specific matter of the veteran's claim of entitlement to 
service connection for PTSD.


CONCLUSION OF LAW

The evidence received since the January 1991 RO decision, 
which denied entitlement to service connection for PTSD, is 
new and material and the veteran's claim has been reopened. 
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's original claim for entitlement to service 
connection for PTSD was denied by the RO in January 1991.  At 
that time the Board found that there was no clear diagnosis 
of PTSD, and no medical evidence of a link between the 
veteran's symptomatology and his claimed inservice stressors.  
By rating action dated in November 1997, the RO determined 
that sufficient new and material evidence had not been 
received to reopen the veteran's claim, as there was never a 
diagnosis of PTSD of record.  At that time, the record 
included evidence, which showed that the veteran was treated 
for dysthymia and personality disorder, as well as major 
depressive disorder.
Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156(a) (1998). 
New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand. Id.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The newly received evidence subsequent to the January 1991 
rating decision of the RO includes a VA progress report dated 
in September 1997 completed by a VA staff psychologist which 
provides a diagnosis of Axis I: Chronic recurrent major 
depressive disorder and PTSD.  The newly received evidence 
also included a VA medical treatment reports dated in January 
1998 and June 1998 by the VA staff psychiatrist which contain 
an assessment of chronic moderate PTSD and dysthymic 
disorder.  

Thereafter, the veteran underwent a VA examination for PTSD 
by a VA clinical psychologist who provided a diagnosis of 
Axis I: Major depression without psychotic features and 
alcohol dependence in remission since 1989.

The foregoing evidence is new because it is not cumulative.  
Moreover, it is material because these medical records for 
the first time contain a diagnosis of PTSD, and are probative 
of whether the PTSD may be the result of the veteran's active 
service.  Therefore, the Board finds that the veteran's claim 
of entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.


REMAND

Having reopened the claim for entitlement to service 
connection for PTSD, the Board must now consider whether it 
may render a pertinent decision based on a de novo review of 
the record. See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
veteran asserts that he is entitled to service connection for 
PTSD.  The veteran reported having experienced certain 
stressors during his period of active service in the Republic 
of Vietnam.  These stressors, among others, include being 
scared to death while alone on guard duty on an empty barge 
about five miles out in the ocean on twelve occasions; and 
hearing firing and being awakened by helicopters hovering 
over his barracks upon his arrival in Saigon.  In this 
regard, his administrative records reflect that he was a 
marine engineer and during his service in Vietnam, he was a 
harbor craft crewman.  As such, the Board accepts these 
stressors as consistent with service in Vietnam and these 
stressors are considered verified.  The veteran has also 
alleged a number of additional stressors, which have not been 
verified.

The Court in Zarycki v. Brown, 6 Vet.App. 91 (1993), set 
forth the framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304 (1995).  Whether or not a veteran "engaged in combat 
with the enemy" must be determined through recognized 
military citations or other service department evidence.  In 
other words, the claimant's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy." If 
the determination with respect to this step is affirmative, 
then (and only then), a second step requires that the 
veteran's lay testimony regarding claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.

In this case, the veteran specifically stated that he was not 
engaged in combat with the enemy.  In an elaboration and 
clarification of Zarycki, the Court noted in Moreau v. Brown, 
9 Vet. App. 389 (1996), that 38 C.F.R. § 3.304(f) requires 
three elements to support and award of service connection for 
PTSD: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in service stressor occurred.  
Further, the Court had held in Dizoglio v. Brown, 9 Vet.App. 
163, 166 (1996) as a matter of law that if the claimed 
stressor is not combat-related, as is the case in this 
matter, the veteran's lay testimony regarding the in-service 
stressors is insufficient to establish the occurrence of the 
stressor.

In West v. Brown, 7 Vet.App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

Upon reviewing Zarycki, Moreau and West, it appears that, in 
approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service would be pointless.  Likewise, if the 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors in service, whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The RO should request that the 
veteran furnish specific information 
regarding the claimed stressor(s). He 
should describe in detail the stressful 
event(s), the date(s), location(s) and 
the unit(s) to which he was assigned.  
The RO should also inform the veteran 
that he may submit any additional 
information concerning the claimed 
inservice stressors, to include 
statements of individuals who can 
corroborate the stressor(s). 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
current treatment for his psychiatric 
illness.

3.  The RO should obtain any additional 
records from the VA medical facility 
covering the period from June 1998 to the 
present.

4.  The RO should review the file and 
prepare a summary of all the claimed 
stressors reported by the veteran.  If 
there is sufficient evidence that is 
verifiable, the RO should request 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia, 22150-3197 to provide any 
information which might corroborate the 
veteran's alleged stressors.

7.  The RO should arrange for the 
appellant to be accorded an examination 
by a board of two (2) VA psychiatrists 
and a psychologist in order to determine 
the nature and severity of any 
psychiatric disorder that is present, to 
include PTSD.  The RO must specify for 
the examiners the two stressors accepted 
by the Board, as well as any verified by 
the RO.  The examiners must be informed 
that only those events may be considered 
for the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  

The examination report should reflect a 
review of pertinent material in the 
claims folder.  The psychiatrists should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should comment 
explicitly upon whether the confirmed 
stressors and confirmed are of the 
quality required to produce PTSD.  If so, 
the psychiatrists should also comment 
explicitly upon whether there is a link 
between such a stressor or stressors in 
service and the current diagnosis of 
PTSD.  The report should include the 
complete rationale for all opinions 
expressed.  Any specialized studies or 
tests deemed necessary should be 
performed.  The claims folder and a copy 
of this Remand must be made available to 
the examiners for review in conjunction 
with the examination.

Thereafter, if the benefit sought is not granted, a 
Supplemental Statement of the Case should be issued to the 
veteran and his representative and they should be provided an 
opportunity to respond.  The claims folder should then be 
returned to the Board for further review, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 

